
	

113 HRES 56 IH: Celebrating the life of President Ronald Wilson Reagan on the anniversary of his birth.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Schweikert,
			 Mr. Salmon,
			 Mr. Gosar,
			 Mr. Hultgren,
			 Mr. Hudson,
			 Mr. Miller of Florida,
			 Mr. Bentivolio,
			 Mr. Luetkemeyer,
			 Mr. Neugebauer,
			 Mr. Harper,
			 Mr. Hall, Mr. Roe of Tennessee,
			 Mr. Olson,
			 Mr. Marchant,
			 Mr. Barton,
			 Mr. Daines,
			 Mr. Harris,
			 Mr. Cotton,
			 Mr. Shimkus,
			 Mr. Brooks of Alabama,
			 Mr. Stewart,
			 Mr. Fleming,
			 Mr. Pearce,
			 Mr. Radel,
			 Mr. Chabot,
			 Mr. Austin Scott of Georgia,
			 Mr. Williams,
			 Mr. Gardner,
			 Mr. Wilson of South Carolina,
			 Mr. Mulvaney,
			 Mr. Lamborn,
			 Mr. Rokita,
			 Mr. Gohmert,
			 Mr. Kingston,
			 Mr. Pittenger,
			 Mr. Conaway, and
			 Mr. Fleischmann) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the life of President Ronald
		  Wilson Reagan on the anniversary of his birth.
	
	
		Whereas, on February 6, 1911, Ronald Wilson Reagan was
			 born to Nelle and John Reagan in Tampico, Illinois;
		Whereas Ronald Reagan's childhood years laid the
			 foundation for his becoming a man of unfettered principle, who was not afraid
			 to do what was right, and who was tenaciously committed to doing only that
			 which he believed was right in his own heart, regardless of any political
			 cost;
		Whereas his small-town values of hard work and commitment
			 to God and family were deeply rooted in his early childhood experiences;
		Whereas as a young man in Illinois, Ronald Reagan saved 77
			 people from drowning through his courage, physical strength, and vigilance as a
			 lifeguard;
		Whereas he attended high school in nearby Dixon, Illinois,
			 and then worked his way through Eureka College, where he studied economics and
			 sociology, played on the football team, and acted in school plays;
		Whereas in 1937, a screen test won him a contract in
			 Hollywood, leading to his appearance in over 53 films over the next 2
			 decades;
		Whereas beginning in 1947, Ronald Reagan served as
			 President of the Screen Actors Guild for 13 years;
		Whereas, on March 4, 1952, Ronald Reagan married Nancy
			 Davis, who remained his best friend and lifelong companion and confidant for
			 more than 5 decades;
		Whereas in 1966, Ronald Reagan was elected as the 33rd
			 Governor of California, and won reelection 4 years later;
		Whereas Ronald Reagan believed in United States
			 exceptionalism and asserted that the Nation has a unique role to play in the
			 world;
		Whereas in 1980, Ronald Reagan won the Republican
			 presidential nomination and was subsequently elected the 40th President of the
			 United States, winning reelection again in 1984 and becoming the first
			 president in 3 decades to serve 2 full terms;
		Whereas Ronald Reagan declared in 1981 in a speech at the
			 University of Notre Dame that, “the West will not contain communism, it will
			 transcend communism”, and stated that “For the West, for America, the time has
			 come to dare to show to the world that our civilized ideas, our traditions, our
			 values, are not—like the ideology and war machine of totalitarian
			 societies—just a facade of strength. It is time for the world to know our
			 intellectual and spiritual values are rooted in the source of all strength, a
			 belief in a Supreme Being, and a law higher than our own”, thereby recognizing
			 that the source of the Nation’s strength and ultimately its victory over
			 communism would come from God, the “source of all strength”;
		Whereas in June 1982, Ronald Reagan lifted up the flagging
			 morale of the democracies and gave hope to millions living under communist rule
			 with an address to the British Parliament at Westminster Hall in which he
			 proclaimed an imminent free world victory in the Cold War that would leave
			 communist totalitarianism, like Nazi totalitarianism before it, “on the ash
			 heap of history”;
		Whereas, on March 8, 1983, President Reagan warned all
			 people in the Nation to beware of the temptation to draw a moral equivalence
			 between the United States and the Soviet Union, and the tendency to ignore the
			 facts of history and the “aggressive impulses of an evil empire, to simply call
			 the arms race a giant misunderstanding and thereby remove ourselves from the
			 struggle between right and wrong, good and evil”, thereby educating people in
			 the United States about the moral bankruptcy of Soviet communism and reminding
			 them that “the real crisis that we face is a spiritual one; at root, it is a
			 test of moral will and faith”;
		Whereas, on March 23, 1983, President Reagan gave a
			 landmark speech at the zenith of the Cold War, in which he proposed what became
			 known as the Strategic Defense Initiative, to protect the United States, its
			 allies, and its vital interests from ballistic missile attack, thereby putting
			 the United States on a path to ending its vulnerability to missile attack and
			 harnessing the Nation’s scientific and technological advantages in support of a
			 military effort that the Soviet Union ultimately could not match;
		Whereas less than 6 years later, the world watched the
			 Revolutions of 1989 which culminated in the fall of the Berlin Wall, the
			 disintegration of communism, and the dissolution of the once unshakeable Soviet
			 Union;
		Whereas Ronald Reagan made millions of people believe
			 again that the United States was still capable of being victorious, of rising
			 out of and above difficult circumstances, and of facing devastating
			 challenges;
		Whereas Ronald Reagan believed in the sanctity of all
			 human life, saying “[w]e cannot diminish the value of one category of human
			 life—the unborn—without diminishing the value of all human life”;
		Whereas Ronald Reagan stated that “the future does not
			 belong to the fainthearted; it belongs to the brave”, and desired for people of
			 the United States to continue to make the Nation great by preserving its
			 goodness, by persevering in the struggle between right and wrong and good and
			 evil;
		Whereas the policies of the Reagan Administration led to
			 an enduring economic recovery, the defeat of Soviet communism, and a renewal of
			 United States patriotism and self-confidence;
		Whereas in his Farewell Address, President Reagan warned
			 of the need to develop an “informed patriotism” so that we can teach our
			 children “what America is and what she represents in the long history of the
			 world”, thereby warning that if we forget our history, we won’t know who we
			 are;
		Whereas Ronald Reagan's life was a transformed one, one
			 that reflected a light from within, and one that he willingly shared in the
			 brightness and warmth of his smile and in his grace and good humor;
		Whereas Ronald Reagan's faith in God, and his love of
			 family and country were evident and strong even to the end of his life;
		Whereas Ronald Reagan was a patriotic, humble leader and
			 noble American for 93 years;
		Whereas hundreds of millions of people now live in freedom
			 because of Ronald Reagan's conviction and courage; and
		Whereas Ronald Reagan stated that “freedom is never more
			 than one generation away from extinction” and called upon all the people of the
			 United States to remember their “rendezvous with destiny”: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)celebrates the extraordinary life of
			 President Ronald Wilson Reagan on the anniversary of his birth and expresses
			 its deepest appreciation for his profound public service; and
			(2)recognizes the
			 significance of the Presidency of Ronald Wilson Reagan, and its enduring legacy
			 for the United States and the rest of the world, and expresses its commitment
			 to protect, affirm, and defend the heritage of human freedom left by President
			 Ronald Wilson Reagan.
			
